Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               FORT LAUDERDALE DIVISION

                              CASE NO. __________________

 GUANGDONG GALANZ MICROWAVE
 OVEN AND ELECTRICAL APPLIANCES
 MANUFACTURING CO., LTD.,
 GUANGDONG GALANZ MICROWAVE
 ELECTRICAL APPLIANCES
 MANUFACTURING CO., LTD., AND
 ZHONGSHAN GALANZ CONSUMER
 ELECTRIC APPLIANCES CO., LTD.,

        Plaintiffs,

 v.

 SUNBEAM PRODUCTS, INC.,

       Defendant.
 ______________________________________

                                         COMPLAINT

        Plaintiffs, which will collectively be referred to as “Galanz,” bring this case against

 Sunbeam Products, Inc. (“Sunbeam”), in order to prevent it from terminating a Trademark License

 agreement without lawful basis, and alleges as follows:

                                       INTRODUCTION

        1.      This case concerns Sunbeam’s inappropriate termination of a 2020 Trademark

 License Agreement (the “License Agreement”) pursuant to which Galanz licenses the Oster and

 Sunbeam marks for use on microwave ovens and other products (the “Licensed Products”).

        2.      This is not Sunbeam’s first threat to inappropriately terminate the License

 Agreement. In October 2020, Sunbeam threatened to terminate the License Agreement if Galanz

 did not agree to stop manufacturing certain ovens, which, according to Sunbeam, violated a
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 2 of 8




 separate agreement pursuant to which Galanz manufactured toaster ovens for Sunbeam to sell.

 Galanz moved for a preliminary injunction in a case between the same parties as here seeking to

 prevent Sunbeam from wrongfully terminating the License Agreement, arguing that Sunbeam

 could not terminate that Agreement based on an alleged violation of an unrelated agreement. After

 filing the motion, Sunbeam agreed not to terminate the License Agreement based on the alleged

 breach of the Supply Agreement and Galanz withdrew its motion for a preliminary injunction. The

 earlier action— Galanz Microwave Electrical Appliances Manufacturing Co., Ltd., et al. v,

 Sunbeam Products, Inc., CASE NO. 1:20-cv-62117-AHS—will be referred to as the ‘117 Case”.

        3.      Sunbeam has now threatened to terminate, and on August 27, 2021, purported to

 terminate, the License Agreement on grounds that were not raised in its first threat. Galanz made

 an Emergency Motion in the ‘117 Case that will be heard by the Court on September 8, 2021 (the

 “Emergency Motion”).

        4.      Galanz brings this case out of an abundance of caution as Sunbeam has argued that

 Galanz’ Emergency Motion is not properly before the Court in the ‘117 Case as there is no pleading

 in the ‘117 Case addressing Sunbeam’s August 27, 2021 purported termination of the License

 Agreement. In order to ensure that the pressing issue relating to Sunbeam’s August 27 termination

 of the License Agreement is heard in a timely manner, Galanz submits this pleading and

 incorporates by reference the following docket numbers from that case such that its Emergency

 Motion may also be heard in this case: DE 8, DE 24, DE 60, DE 64 (including Exhibits 1-9), DE

 65, DE 66, DE 67, and DE 68.




                                                 2
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 3 of 8




                                                PARTIES

         5.       Plaintiffs are commonly owned companies that manufacture home appliances

 including microwave ovens, refrigerators, dishwashers, ranges, and washing machines. Each of

 Plaintiffs are Chinese limited liability companies with their principal place of business in

 Guangdong Province, China.

         6.       Sunbeam is a Delaware corporation with its principal place of business at 2381

 Executive Center Drive, Boca Raton, Florida. Upon information and belief, Sunbeam primarily

 sells finished goods it purchases from third party manufacturers and licenses its name for others to

 place on sundry items.

                                   JURISDICTION AND VENUE

         7.       This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.

 §§1332 as the amount in controversy is in excess of $75,000 and there is complete diversity

 between the parties. Venue is properly found in this Court pursuant to 28 U.S.C. § 1391 because

 Defendant resides in this judicial district.

                                                FACTS

 The trademark License Agreement.

         8.       Since 2008 Sunbeam has licensed its Sunbeam and Oster trademarks to Galanz or

 Galanz affiliates for use on microwave ovens. Apparently pleased with Galanz’ performance over

 a twelve-year period, Sunbeam entered into the January 1, 2020 License Agreement pursuant to

 which, among other things, Sunbeam licensed those marks for use on microwave ovens and

 refrigerators.

         9.       In accordance with the License Agreement, Galanz has manufactured microwave

 ovens and refrigerators bearing the Sunbeam and Oster trademarks for sale into the United States



                                                   3
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 4 of 8




 (the “Territory”). Its customers include Target, BJ’s Wholesale, and BrandsMart. In 2020. Galanz

 sold 1,214,869 units of Licensed Products and 736,442 units through July 2021. Since 2014,

 Galanz has sold 9,442,208 units.

        10.     Galanz has orders in hand for 220,169 units of Licensed Products, all of which are

 to be delivered in the next five months.

 Sunbeam’s first threat to terminate the License Agreement.

        11.     In September 2020, a dispute arose between Galanz Microwave Electrical and

 Sunbeam concerning an unrelated agreement between the parties pursuant to which Galanz

 Microwave Oven manufactured products for sale to Sunbeam (the “Supply Agreement”), resulting

 in Sunbeam commencing an action titled Sunbeam Products, Inc. v. Guandong Galanz Microwave

 Electrical Appliances Manufacturing Co., Ltd., CASE NO. 1:20-cv-23822-KMW. Sunbeam has

 since dismissed that lawsuit.

        12.     On October 12, 2020, Sunbeam threatened to terminate the License Agreement if

 Galanz did not agree to Sunbeam’s demands relating to the dispute over the Supply Agreement.

        13.     At that time, Sunbeam had no basis for terminating the License Agreement under

 Section 10 of Schedule A because Galanz complied with all its obligations thereunder and

 Sunbeam had never claimed otherwise. Any termination of the License Agreement by Sunbeam

 was therefore without basis and in breach of the License Agreement.

        14.     On October 16, 2020, Galanz commenced the ‘117 Case in which it sought

 injunctive relief preventing Sunbeam from terminating the License Agreement and filed a Motion

 for a Preliminary Injunction based upon Sunbeam’s threat to terminate the License Agreement.

        15.     Sunbeam recanted on its threat and Galanz agreed to withdraw its Motion for

 Preliminary Injunction on December 14, 2020.



                                                4
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 5 of 8




 Sunbeam’s second attempt to terminate the License Agreement.

        16.     On August 27, 2021, Sunbeam again threatened to terminate the License

 Agreement, claiming that Galanz was selling Licensed Products outside of the United States and

 Canada (the Territory) and to unauthorized channels. Later that day, Galanz filed the Emergency

 Motion in the ‘117 Case, seeking to prevent Sunbeam from terminating the License Agreement.

 Later that day, Sunbeam terminated the License Agreement. Sunbeam made two claims, each of

 which was false.

 Sunbeam’s claim that Galanz was selling product to entities that it knew or had reason to
 believe were selling outside the territory.

        17.     Sunbeam claims that Licensed Products were sold out of the licensed territory—

 the United States and Canada. The License Agreement provides that Galanz may not sell Licensed

 Products “to any person or entity that Licensee knows or has reason to know intends or is likely to

 sell such Licensed Products outside the Territory.” (Section 2.4 of Schedule A).

        18.     Galanz had no reason to believe that any Licensed Products bearing the Sunbeam

 or Oster trademarks would be sold by distributors outside of the United States or Canada.

 Sunbeam’s claim that Galanz is selling to unauthorized channels.
        19.     The License Agreement provides that Galanz may not “sell Licensed Products to

 any person or entity that [Galanz] knows or has reason to know intends or is likely to sell such

 Licensed Products outside of the Authorized Channels.” (Section 2.3 of Schedule A).

        20.     Sunbeam claims that Galanz is violating this restriction by selling Licensed

 Products to distributors. But the License Agreement does not restrict Galanz from using

 distributors but rather only restricts the types of retailers that products can be sold to. This is in

 contrast to the 2008 and 2010 License Agreements both of which restricted sales to approved




                                                   5
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 6 of 8




 distributors. Moreover, Sunbeam has always known that Galanz uses distributors. For example,

 Galanz sells Licensed Product to Galanz America, which distributes those Products to others.

                               COUNT I – DECLARATORY JUDGMENT

         21.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1- 20 above as

 if fully set forth herein.

         22.     Galanz brings this action within the jurisdictional limits of this Court, seeking a

 declaratory judgment, pursuant to §86.011, Florida Statutes and the Declaratory Judgment Act, 28

 U.S.C. § 2201(a).

         23.     A dispute and actual controversy have arisen as to rights of the parties involved

 therein regarding the parties’ License Agreement and Sunbeam’s purported termination of the

 License Agreement based upon on its terms.

         24.     Plaintiffs have a present, bona fide and practical need for the declaration as a

 determination will directly affect its rights under the License Agreement, which Sunbeam has

 elected to terminate.

         25.     Plaintiffs seek a declaration that Sunbeam did not have the right to terminate the

 License Agreement and that such agreement remains in full force and effect.

         26.     Accordingly, Galanz is without an adequate remedy at law and will suffer

 irreparable harm if the requested relief is not granted.

         27.     The relief sought relates to an actual controversy as to Sunbeam’s right to terminate

 the License Agreement.




                                                   6
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 7 of 8




            COUNT II – BREACH OF CONTRACT (WRONGFUL TERMINATION
                            OF LICENSE AGREEMENT)


         28.      Plaintiffs repeat and reallege the allegations set forth in paragraphs 1-27 above as

 if fully set forth herein.

         29.      Galanz and Sunbeam entered into the License Agreement.

         30.      As set forth above, Sunbeam has breached the License Agreement by terminating

 the License Agreement with no basis.

         31.      Galanz has fully performed all its obligations under the License Agreement.

         32.      As a result of Sunbeam’s breach of the License Agreement, Galanz has and

 continues to suffer damages in an amount to be determined at trial but in no event less than

 $75,000.

         WHEREFORE, Plaintiffs request a Judgment in favor of Plaintiffs:

         a. Declaring that Sunbeam did not have the right to terminate the License Agreement

               and that such Agreement is in full force and effect;

         b. Permanently enjoining Sunbeam from terminating the License Agreement;

         c. Awarding damages against Sunbeam for its wrongful termination of the License

               Agreement including pre-judgment interest and costs;

         d. Granting Galanz its attorney fees incurred in connection with this action pursuant to

               Section 27 of Schedule A of the License Agreement; and

         e. For such other and further relief as this Court may deem just and appropriate.




                                                    7
Case 0:21-cv-61871-RAR Document 1 Entered on FLSD Docket 09/03/2021 Page 8 of 8




 Dated: September 3, 2021           BLANK ROME LLP


                                    /s/ Anthony R. Yanez _
                                    Anthony R. Yanez (Florida Bar No. 45219)
                                    ayanez@blankrome.com
                                    Broward Financial Centre
                                    500 East Broward Boulevard | Suite 2100
                                    Fort Lauderdale, FL 33394
                                    Tel.: 954.512.1800
                                    Fax: 954.512.1818




                                       8
